Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendment after non-final action filed on 12/21/2020.
Claims 1-4, 7-11, 14-18, 20-23, 25-26 and 28 are now pending.
Response to Arguments
Applicant's amendments filed 12/21/2020 have been considered and entered, however, in light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) have been made in view of Sachithanathan, and applicant's arguments have been rendered moot.
Applicant argues that now since by incorporating previously indicated allowable subject matter of claim 24 into claim 1, application is in condition for allowance now.
In reply, examiner asserts that since applicant also introduced addition elements into claim 1 in addition to incorporation of cancelled claim 24 elements such as “wirelessly connecting information processing apparatus to printing apparatus in a case where first message is displayed after the identification information is displayed and, in addition, where a user executes an operation corresponding to a predetermined operational method related to the first message on the printing apparatus”. It necessitated new grounds of rejection and with the updated search and reconsideration of the cited prior arts, all the limitations of all the independent claims have now been successfully rejected (see rejection(s) below) and action has been made FINAL. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit”, “first display control unit”, “display unit”, “second display control unit”, “third display control unit”, “wireless communication unit”  in claim 1, “first wireless communication unit”, “second wireless communication unit” in claims 3, 10, 17, “reception unit” and “determination unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
selection unit – input interface 102, paragraph 20
first display control unit – CPU 103 with output interface 107 which is control interface for display unit, paragraphs 21, 25-26
display unit –display unit, paragraphs 25-26
second display control unit - CPU 103 with output interface 107 which is control interface for display unit, paragraphs 21, 25-26
third display control unit - CPU 103 with output interface 107 which is control interface for display unit, paragraphs 21, 25-26
wireless communication unit - short-range wireless communication unit 110, paragraph 28
first wireless communication unit - short-range wireless communication unit 157, paragraphs 29-31
second wireless communication unit - communication unit 156, paragraphs 29-31
reception unit - CPU 103 with communication unit 157, paragraph 40
determination unit – communication apparatus 151 – paragraph 48
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, 20-23, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, US 2007/20389 in view of Yuma Iwahara, JP 2016-107612 further in view of Sachithanathan et al., US 2013/0027740.
Regarding claim 1, Murayama discloses an information processing apparatus (mobile terminal 102, fig. 1, note that mobile terminal is PC and terminal 104 is mobile telephone, paragraph 33) comprising: 
selecting (selection of the Bluetooth device to be connected is performed, and the mobile terminal issues a connection request to the printing apparatus 101, paragraphs 31, 35) a printing apparatus (printer 101, fig. 1 is printing apparatus); 
a first display control unit  (input screen 301 on the mobile terminal, fig. 3) configured to: display a first message related to an operation method of the printing apparatus on a display unit of the information processing apparatus, in a case where a selected printing apparatus does not include an operation screen (note that “in a case where the printing apparatus 101 is not equipped with a display device, the "temporary PIN code" 902 will be printed on the paper 803 automatically if "DISPLAY" is pressed", paragraph 52 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, note that QR is generated only if there is a display and also note that “if it is determined at step S1004 that the printing apparatus does not have a display device, then control proceeds to step S1007, where the QR flag is reset to "O", paragraph 54, see paragraphs 51-57); 
a second display control unit (display screen 802) configured to display a second message different from the first message on the display unit of the information processing apparatus in a case where the selected printing apparatus includes an operation screen (note that in a case where the printing apparatus is equipped with a display device,  a "temporary PIN code" 902 is displayed in the form of a QR code on the display screen 802”, paragraph 51 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, paragraphs 51-57); 
and a wireless printing unit (CPU with wireless interface, fig. 4) configured to execute authentication (PIN code verification) processing for wirelessly connecting (paragraphs 31, 33, 35) the information processing apparatus to the selected printing apparatus in a case where the first message is displayed and, a user executes an operation (note that if a PIN code has been entered correctly using the input screen 301 and a connection has been made with the selected printing apparatus via Bluetooth as shown in fig. 3, paragraph 40). 
Murayama fails to explicitly disclose a selection unit configured to select a printing apparatus; a third display control unit configured to display identification information about the selected printing apparatus on another selection screen provided by a setting application different from a print application in a case where the printing apparatus is selected by the selection unit based on a user operation on a first selection screen provided by the print application installed on the information processing apparatus, and wirelessly connecting information processing apparatus to printing apparatus in a case where first message is displayed after the identification information is displayed and, in addition, where a user executes an operation corresponding to a predetermined operational method related to the first message on the printing apparatus. 
However, Yuma teaches a selection unit (user interface) configured to select a printing apparatus (user selects printing apparatus displayed on user interface as the Bluetooth device, paragraphs 58-62);
a third display control unit (control unit 30 of control apparatus 11, fig. 2) configured to display identification information (passkey with success/failure notification) about the selected printing apparatus (printing apparatus is selected, paragraph 59) on another selection screen (user interface screen, paragraph 62) provided by a setting application (authentication using pairing with passkey algorithm) (control apparatus 11 displays passkey with success/failure notification regarding the selected printing apparatus on a predetermined user interface screen, paragraphs 58-62) different from a print application in a case where the printing apparatus is selected by the selection unit based on a user operation on a first selection screen provided by the print application installed on the information processing apparatus (note that the user performs a predetermined operation on the control device 11 to display a user interface relating to Bluetooth setting, and instructs the user to perform a search of the Bluetooth device (Step SX 1). In response to the instruction of step SX 1, the control device control unit 30 of the control device 11 searches the printing device 10 as the Bluetooth device, displays the device name of the printing device 10 in the user interface in a selectable manner, and displays the input field of the path key in association with the device name (step SD 1). The user selects the printing apparatus 10 displayed on the user interface and enters a path key into the corresponding column (Step SX 2), paragraphs 58-59)
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selecting and displaying techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Combination of Murayama with Yuma fails to further teach wirelessly connecting information processing apparatus to printing apparatus in a case where first message is displayed after the identification information is displayed and, in addition, where a user executes an operation corresponding to a predetermined operational method related to the first message on the printing apparatus.
However, Sachithanathan teaches wirelessly connecting information processing apparatus (computer system 102, fig. 1, paragraph 16) to printing apparatus (computing device 104, fig. 1, paragraph 18) (computer system 102 is connected to computing device 104 (printer) via a network 106, where printer receives actual usage data 108 from computer system via a wireless connection, paragraph 20) in a case where first message (display being caused by printer identification service 224 executing at computer system 202, with first message/information that printer one 204 is a newly connected printer is displayed to a user via a display device after identification of printer one 204 as a newly connected printer. In the example of FIG. 4B, display of the information that the printer is newly connected occurs via the addition of the "NEW!" icon 406, paragraphs 31-32. And, further note that first message regarding newly connected printer(s) may be for a single function printers with no display screen, paragraph 12) is displayed after the identification information is displayed (first message as discussed above and as shown in fig. 4B is shown after the identification information such as model printer with IP address 192.168.13.251 as shown in FIG. 4A, which is displayed before, paragraph 31) and, in addition, where a user executes an operation corresponding to a predetermined operational method related to the first message on the printing apparatus (user might proceed with the installation of printer applications to enable printing at printer one 204 by clicking on or otherwise interacting with the name or an icon for printer one 204, the 192.168.13.251 IP address for printer one 204, or the "NEW!" icon 406, paragraph 33).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selecting and displaying techniques as taught by Yuma and wirelessly connecting and message displaying techniques as taught by Sachithanathan. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63 and to easily distinguish between the selected printers based on its identification and associated message information as taught by Sachithanathan at paragraphs 31-32. Therefore, it would have been obvious to 

Regarding claim 2, Murayama further discloses wherein, in a case where the selected printing apparatus includes the operation screen on which authentication information used for the authentication processing can be displayed, the second message displayed on the display unit prompts the user to input the authentication information displayed on the operation screen, and wherein, in a case where the selected printing apparatus does not include the operation screen on which authentication information used for the authentication processing can be displayed, the first message displayed on the display unit relates to an operation method for printing the authentication information (note that “in a case where the printing apparatus 101 is not equipped with a display device, the "temporary PIN code" 902 will be printed on the paper 803 automatically if "DISPLAY" is pressed", paragraph 52 - it is necessary, that the GUI for QR code capturing is different from the prompt to input the printed PIN, note that QR is generated only if there is a display and also note that “if it is determined at step S1004 that the printing apparatus does not have a display device, then control proceeds to step S1007, where the QR flag is reset to "O", paragraph 54, see paragraphs 51-57). 
Regarding claim 7, Combination of Murayama with Yuma further teaches a reception unit (CPU) configured to receive information of the selected printing apparatus from the selected printing apparatus via a wireless connection established between the selected printing apparatus and the information processing apparatus before the Murayama, paragraphs 35, 40-43 and Yuma, paragraphs 58-62); and a determination unit (CPU) configured to determine whether or not the selected printing apparatus includes the operation screen on the basis of the received information from the selected printing apparatus, wherein, in a case where it is determined that the selected printing apparatus does not include an operation screen, the first message related to the operation method of the printing apparatus is displayed (Murayama, paragraphs 51-57 and Yuma, paragraphs 58-62). 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selection based printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 8, it recites identical features, as claim 1, except claim 8 is a method claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, it recites identical features, as claim 2, except claim 9 is a method claim. Thus, arguments made for claim 2 are applicable for claim 9.
Regarding claim 14, it recites identical features, as claim 7, except claim 14 is a method claim. Thus, arguments made for claim 7 are applicable for claim 14.
Regarding claim 15, which recites a non-transitory computer-readable recording medium version of claim 8, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.

Regarding claim 20, which recites a non-transitory computer-readable recording medium version of claim 14, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.
Regarding claim 21, Combination of Murayama with Yuma further teaches wherein authentication information is printed on a sheet based on the user executing the operation corresponding to the predetermined operational method, and the authentication processing is performed based on the authentication information being input using the information processing apparatus (Murayama, paragraphs 35, 42, 51-57, 90 and Yuma, paragraphs 58-62).
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selection based printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 22, it recites identical features, as claim 21, except claim 22 is a method claim. Thus, arguments made for claim 21 are applicable for claim 22.
Regarding claim 23, Combination of Murayama with Yuma further teaches a reception unit (CPU) configured to receive first function information from a first printing 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selection based printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claim 25, Combination of Murayama with Yuma further teaches a determination unit configured to determine whether the printing apparatus selected by the selection unit includes the operation screen based on a response transmitted from the selected printing apparatus in response to a request transmitted to the printing apparatus 
It would have been advantageous to modify the information processing apparatus as disclosed by Murayama to include selection based printing techniques as taught by Yuma. The motivation for the skilled artisan in doing so is that since authentication using passkey is performed at the time of pairing, pairing can be more securely performed as taught by Yuma at paragraph 63. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Murayama with Yuma to reach the aforementioned advantage.
Regarding claims 26 & 28, they recite similar features, as claims 23 & 25, except claims 26 & 28 are method claims. Thus, arguments made for claims 23 & 25 are applicable for claims 26 & 28.
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, US 2007/20389 in view of Yuma Iwahara, JP 2016-107612 further in view of Sachithanathan et al., US 2013/0027740 as applied in claim 1 above and further in view of Shin et al., US 2017/0013153.
Regarding claim 3, Murayama with Yuma further discloses wherein the information processing apparatus includes a first wireless printing unit (Murayama, Bluetooth.TM, paragraphs 31, 33, 35; Yuma, paragraphs 58-62, Bluetooth), and wherein the authentication processing is executed to communicate particular information with the selected printing apparatus via the first wireless printing unit (Murayama, Bluetooth.TM, paragraphs 31, 33, 35, 40-43; Yuma, paragraphs 58-62, Bluetooth). 

Murayama with Yuma and Sachithanathan fails to further teach a second wireless printing unit that can execute a wireless printing at a higher speed than first wireless printing unit, and wherein processing is executed to communicate particular information via the first wireless printing unit. 
However, Shin teaches a first wireless printing unit (BLE) and a second wireless printing unit (BHS) that can execute a wireless printing at a higher speed than first wireless printing unit (BHS is Bluetooth High Speed, wherein BLE is Bluetooth Low Energy which is slower, paragraph 5, 224) and wherein processing is executed to communicate particular information via the first wireless printing unit (BLE is used to broadcast a packet, paragraphs 57, 67). 
 It would have been advantageous to modify the information processing apparatus with wireless printing techniques as taught by Murayama, Yuma and Sachithanathan to include second wireless communicating technique as taught by Shin. The motivation for the skilled artisan in doing so is to have the strengths of received signals broadcast by neighboring image forming apparatuses may be measured and a connection reference strength of an imaging forming apparatus may be changed based on the measured 
Regarding claim 4, Murayama further discloses wherein the first wireless printing unit can execute a printing based on Bluetooth.TM. (paragraphs 31, 33, 35, Bluetooth is the emerging wireless radio printing protocol, paragraph 4), and wherein the authentication processing is pairing processing in the Bluetooth (paragraphs 35, 40-43, Bluetooth pairing).
Murayama with Yuma and Sachithanathan fails to further teach wireless printing unit can execute a printing based on Bluetooth Low Energy.TM. (BLE) and processing in the BLE.
However, Shin teaches wireless printing unit can execute a printing based on Bluetooth Low Energy.TM. (BLE) and processing in the BLE.
It would have been advantageous to modify the information processing apparatus with wireless printing techniques as taught by Murayama, Yuma and Sachithanathan to include second wireless communicating technique as taught by Shin. The motivation for the skilled artisan in doing so is to have the strengths of received signals broadcast by neighboring image forming apparatuses may be measured and a connection reference strength of an imaging forming apparatus may be changed based on the measured strengths of the received signals as taught by Shin at paragraph 9. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, it recites identical features, as claim 3, except claim 10 is a method claim. Thus, arguments made for claim 3 are applicable for claim 10.
Regarding claim 11, it recites identical features, as claim 4, except claim 11 is a method claim. Thus, arguments made for claim 4 are applicable for claim 11.
Regarding claim 17, which recites a non-transitory computer-readable recording medium version of claim 10, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.
Regarding claim 18, which recites a non-transitory computer-readable recording medium version of claim 11, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Murayama in paragraphs 95-99.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishida – US 2010/0051681 – teaches wireless connection between devices authenticating and selecting printing data based on the inputted information, paragraphs 56-57.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672